Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 06/01/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.

Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 11/27/2020 has been entered. Specification has been reviewed and accepted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “ performing an analysis of the one or more configurations to determine a likelihood of a thermal event occurring during the fabrication, the thermal event including one or more regions of the material exhibiting an undesirable response to the electromagnetic energy delivered to the material.”
The limitations of “performing an analysis of the one or more configurations to determine a likelihood of a thermal event occurring during the fabrication, the thermal event including one or more regions of the material exhibiting an undesirable response to the electromagnetic energy delivered to the material” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “performing an analysis”, and “determine”, in the context of this claim encompasses that the user mentally could make a decision, calculation, and observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “receiving one or more configurations for a fabrication” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information and “memory storing instructions” which is simply insignificant extra solution activity of storing and retrieving information in memory, the claim also recites elements- :  “executed by the at least one data processor“, and “generating, based at least on a result of the analysis, one or more outputs” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim additionally recites- “a computer numerically controlled machine processes a material to achieve one or more designs“ , and “the processing of the material includes delivering an electromagnetic energy configured to effect, in the material, one or more changes corresponding to the one or more designs, the one or more configurations including a design file corresponding to the one or more designs, one or more characteristics of the material, and one or more settings of the computer numerically controlled machine “ , falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claim element of the memory storing instructions is simply insignificant extra solution activity of storing and retrieving information in memory, which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am. The claim also recites elements- :  “executed by the at least one data processor“, and “generating, based at least on a result of the analysis, one or more outputs” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim additionally recites- “a computer numerically controlled machine processes a material to achieve one or more designs“ , and “the processing of the material includes delivering an electromagnetic energy configured to effect, in the material, one or more changes corresponding to the one or more designs, the one or more configurations including a design file corresponding to the one or more designs, one or more characteristics of the material, and one or more settings of the computer numerically controlled machine “ , falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “to determine a cumulative quantity of energy exposure across the material and/or a quantity of energy exposure across the material at successive points in time during the processing of the material” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally the claim recites- “wherein the analysis includes performing one or more simulations of the processing of the material, and wherein the one or more simulations are performed” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “to determine a value of at least one parameter of the one or more simulations, and “enabling a determination of how the material responds to the processing of the material,” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally the claim recites- “performing a calibration fabrication”, and “the calibration fabrication being performed on the material and/or a different piece of a same or similar material” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein the at least one parameter is determined based on one or more images of the material subsequent to the calibration fabrication, the one or more settings of the computer numerically controlled machine, the one or more characteristics of the material, and/or a user input identifying a region of the material as exhibiting the undesirable response subsequent to the calibration fabrication.” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not recite any additional limitations. Therefore, these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein the analysis includes determining whether a surface area of the material and/or changes to the surface area of the material as a result of the processing increases the likelihood of the thermal event.” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not recite any additional limitations. Therefore, these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein the undesirable response to the electromagnetic energy is determined automatically and/or based on an user input” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not recite any additional limitations. Therefore, these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein the analysis is performed at the computer numerically controlled machine, a client device communicatively coupled with the computer numerically controlled machine, and/or a server communicatively coupled with the computer numerically controlled machine.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “identifying, based at least on a user input, an identifier associated with the material, and/or data from one or more sensors at the computer numerically controlled machine, the one or more characteristics of the material.” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not recite any additional limitations. Therefore, these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “identifying the one or more regions of the material exhibiting the undesirable response to the electromagnetic energy delivered to the material.” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claims additionally recite- “wherein the one or more outputs include one or more visual indicators” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “identifying one or more portions of the design file associated with the one or more regions of the material exhibiting the undesirable response to the electromagnetic energy delivered to the material.” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claims additionally recite- “wherein the one or more outputs include one or more visual indicators” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “to determining that the likelihood of the thermal event occurring is below a threshold value” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally the claim recites- “and wherein the computer numerically controlled machine is commanded to start the fabrication without notifying a user of the result of the analysis.” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claims additionally recite- “wherein the one or more outputs include commanding the computer numerically controlled machine to start the fabrication in response” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein the analysis is performed automatically in response to a user input to begin the fabrication.” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not recite any additional limitations. Therefore, these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “ performing an analysis of the one or more configurations to determine a likelihood of a thermal event occurring during the fabrication, the thermal event including one or more regions of the material exhibiting an undesirable response to the electromagnetic energy delivered to the material.”
The limitations of “performing an analysis of the one or more configurations to determine a likelihood of a thermal event occurring during the fabrication, the thermal event including one or more regions of the material exhibiting an undesirable response to the electromagnetic energy delivered to the material” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “performing an analysis”, and “determine”, in the context of this claim encompasses that the user mentally could make a decision, calculation, and observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “receiving one or more configurations for a fabrication” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, the claim also recites elements- : “generating, based at least on a result of the analysis, one or more outputs” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim additionally recites- “a computer numerically controlled machine processes a material to achieve one or more designs“ , and “the processing of the material includes delivering an electromagnetic energy configured to effect, in the material, one or more changes corresponding to the one or more designs, the one or more configurations including a design file corresponding to the one or more designs, one or more characteristics of the material, and one or more settings of the computer numerically controlled machine “ , falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claim also recites elements- :   “generating, based at least on a result of the analysis, one or more outputs” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim additionally recites- “a computer numerically controlled machine processes a material to achieve one or more designs“ , and “the processing of the material includes delivering an electromagnetic energy configured to effect, in the material, one or more changes corresponding to the one or more designs, the one or more configurations including a design file corresponding to the one or more designs, one or more characteristics of the material, and one or more settings of the computer numerically controlled machine “ , falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determine a value of at least one parameter of one or more simulations of the processing of the material”, “determination of how the material responds to the processing of the material”,  “at least one parameter being determined based on one or more images of the material subsequent to the calibration fabrication, the one or more settings of the computer numerically controlled machine, the one or more characteristics of the material, and/or a user input identifying a region of the material as exhibiting the undesirable response subsequent to the calibration fabrication”, and “determine a cumulative quantity of energy exposure across the material and/or a quantity of energy exposure across the material at successive points in time during the processing of the material.”,  under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claims additionally recite- “the calibration fabrication being performed on the material and/or a different piece of a same or similar material,” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Additionally the claim recites- “performing a calibration fabrication”, and “performing the one or more simulations” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “identifying, based at least on a user input, an identifier associated with the material, and/or data from one or more sensors at the computer numerically controlled machine, the one or more characteristics of the material.” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not recite any additional limitations. Therefore, these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “to determining that the likelihood of the thermal event occurring is below a threshold value” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally the claim recites- “and wherein the computer numerically controlled machine is commanded to start the fabrication without notifying a user of the result of the analysis.” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claims additionally recite- “wherein the one or more outputs include commanding the computer numerically controlled machine to start the fabrication in response” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein the analysis is performed automatically in response to a user input to begin the fabrication.” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not recite any additional limitations. Therefore, these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “ performing an analysis of the one or more configurations to determine a likelihood of a thermal event occurring during the fabrication, the thermal event including one or more regions of the material exhibiting an undesirable response to the electromagnetic energy delivered to the material;”
The limitations of “performing an analysis of the one or more configurations to determine a likelihood of a thermal event occurring during the fabrication, the thermal event including one or more regions of the material exhibiting an undesirable response to the electromagnetic energy delivered to the material” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “performing an analysis”, and “determine”, in the context of this claim encompasses that the user mentally could make a decision, calculation, and observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “receiving one or more configurations for a fabrication” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information and “a non-transitory computer readable medium storing instructions” which is simply insignificant extra solution activity of storing and retrieving information in memory, the claim also recites elements- :  “executed by the at least one data processor“, and “generating, based at least on a result of the analysis, one or more outputs” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim additionally recites- “a computer numerically controlled machine processes a material to achieve one or more designs“ , and “the processing of the material includes delivering an electromagnetic energy configured to effect, in the material, one or more changes corresponding to the one or more designs, the one or more configurations including a design file corresponding to the one or more designs, one or more characteristics of the material, and one or more settings of the computer numerically controlled machine “ , falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claim element of the memory storing instructions is simply insignificant extra solution activity of storing and retrieving information in memory, which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am. The claim also recites elements- :  “executed by the at least one data processor“, and “generating, based at least on a result of the analysis, one or more outputs” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim additionally recites- “a computer numerically controlled machine processes a material to achieve one or more designs“ , and “the processing of the material includes delivering an electromagnetic energy configured to effect, in the material, one or more changes corresponding to the one or more designs, the one or more configurations including a design file corresponding to the one or more designs, one or more characteristics of the material, and one or more settings of the computer numerically controlled machine “ , falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 11-14, and 16-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gold et al. (US20200147868A1, herein Gold).

Regarding claim 1, Gold teaches A system, comprising: at least one data processor; and at least one memory storing instructions, which when executed by the at least one data processor ([0046] the processor executes programming instructions stored in memory), result in operations comprising: receiving one or more configurations for a fabrication in which a computer numerically controlled machine processes a material to achieve one or more designs ([0070] the part model, CAD file, heat transfer model, or other mathematical or theoretical models may be formulated in any suitable manner to facilitate statistical process control of the additive manufacturing processes, [0019] FIG. 4 is schematic illustration of a cross sectional layer of an additively manufactured part including an exemplary toolpath, [0075] the system model is a heat transfer model including thermal conductive properties as described herein, a user may input a commanded tool path and laser power profile, and the heat transfer model may produce an expected melt pool emission signature or temperature profile) , the processing of the material includes delivering an electromagnetic energy configured to effect, in the material, one or more changes corresponding to the one or more designs ([0072] input variables (a selection of the list of variables such as laser power, laser power drive signal, x/y position of laser focus on build surface, laser scan speed, laser scan direction, on-axis electromagnetic emission from the melt pool, on-axis electromagnetic emission from the plasma, off-axis electromagnetic emission from melt pool, off-axis electromagnetic emission from plasma, incidence angle of laser relative to build surface, incidence angle of laser relative to workpiece, gas flow velocity, powder bed temperature, powder layer thickness, or the thermal conductive properties of workpiece, etc.), the one or more configurations including a design file corresponding to the one or more designs ([0070] the part model, CAD file, heat transfer model, or other mathematical or theoretical models may be formulated in any suitable manner to facilitate statistical process control of the additive manufacturing processes, [0019] FIG. 4 is schematic illustration of a cross sectional layer of an additively manufactured part including an exemplary toolpath, [0075] the system model is a heat transfer model including thermal conductive properties as described herein, a user may input a commanded tool path and laser power profile, and the heat transfer model may produce an expected melt pool emission signature or temperature profile), one or more characteristics of the material ([0076] predict melt pool emission signals, e.g., based on laser input, thermal lag characteristics, thermal resistance characteristics, [0052] “thermal conductive properties” may be used generally to refer to any thermal quality characteristic of the part being printed, [0070] system inputs, e.g., thermal resistance and energy source power input, [0067] thermal conductive properties may be determined using finite element analysis of a part model or CAD file), and one or more settings of the computer numerically controlled machine designs, , ([0050] additive manufacturing machines typically move a focal point of the energy source along a predetermined toolpath, e.g., such as a commanded tool path 250. The commanded tool path 250 generally defines a path for moving the laser focal point along several adjacent and parallel “passes” across a region to be printed, and selectively energizing the laser at a power level to sinter or melt the additive powder 142 when so desired, [0075] operating parameters may be determined based on system inputs. For example, if the system model is a heat transfer model including thermal conductive properties as described herein, a user may input a commanded tool path and laser power profile, ); performing an analysis of the one or more configurations to determine a likelihood of a thermal event occurring during the fabrication, the thermal event including one or more regions of the material exhibiting an undesirable response to the electromagnetic energy delivered to the material; and generating, based at least on a result of the analysis, one or more outputs ([0026] The analysis may include scanning the melt pool data, predicting an emission signal based on the energy input and thermal conductive properties for a given region, measuring actual emission signals, and determining whether a difference between the measured and predicted emissions exceed some predetermined threshold. If such a threshold is exceeded, the controller may flag the layer for further analysis, stop the print process, make an adjustment to the print process, notify an operator, or make any other operating adjustment).

Regarding claim 5, Gold teaches The system of claim 1, wherein the analysis includes determining whether a surface area of the material and/or changes to the surface area of the material as a result of the processing increases the likelihood of the thermal event ([0026] The analysis may include scanning the melt pool data, predicting an emission signal based on the energy input and thermal conductive properties for a given region, measuring actual emission signals, and determining whether a difference between the measured and predicted emissions exceed some predetermined threshold. If such a threshold is exceeded, the controller may flag the layer for further analysis, stop the print process, make an adjustment to the print process, notify an operator, or make any other operating adjustment).(i.e. if the difference is greater that would mean an increase in the likelihood of the thermal event).

Regarding claim 6, Gold teaches The system of claim 1, wherein the undesirable response to the electromagnetic energy is determined automatically and/or based on an user input ([0026] The analysis may include scanning the melt pool data, predicting an emission signal based on the energy input and thermal conductive properties for a given region, measuring actual emission signals, and determining whether a difference between the measured and predicted emissions exceed some predetermined threshold. If such a threshold is exceeded, the controller may flag the layer for further analysis, stop the print process, make an adjustment to the print process, notify an operator, or make any other operating adjustment, [0080] controller 220 may be programmed to automatically make the process adjustments to the additive manufacturing machine when the difference exceeds the predetermined error threshold).

Regarding claim 7, Gold teaches The system of claim 1, wherein the analysis is performed at the computer numerically controlled machine ([0026] In general, a system controller may monitor the print process, including melt pool data, for each printed layer. The analysis may include scanning the melt pool data, predicting an emission signal based on the energy input and thermal conductive properties for a given region, measuring actual emission signals, and determining whether a difference between the measured and predicted emissions exceed some predetermined threshold. If such a threshold is exceeded, the controller may flag the layer for further analysis, stop the print process, make an adjustment to the print process, notify an operator, or make any other operating adjustment.) , a client device communicatively coupled with the computer numerically controlled machine ([0079] controller 220 may be configured for generating an alert, making a process change, or performing some other control action. For example, the alert may be an audio or visual indication provided to an operator of the additive manufacturing machine. For example, the alert or indication may be displayed on a monitor for review of an operator (e.g., as a time-based plot, control chart, 3D indication or representation of compensated emission signal, etc.). Alternatively, the alert may be an email, text message, or other electronic message.) , and/or a server communicatively coupled with the computer numerically controlled machine.

Regarding claim 8, Gold teaches The system of claim 1, further comprising: identifying, based at least on a user input, an identifier associated with the material, and/or data from one or more sensors at the computer numerically controlled machine, the one or more characteristics of the material ([0076] predict melt pool emission signals, e.g., based on laser input, thermal lag characteristics, thermal resistance characteristics, [0052] “thermal conductive properties” may be used generally to refer to any thermal quality characteristic of the part being printed, [0070] system inputs, e.g., thermal resistance and energy source power input, [0067] thermal conductive properties may be determined using finite element analysis of a part model or CAD file).

Regarding claim 9, Gold teaches The system of claim 1, wherein the one or more outputs include one or more visual indicators identifying the one or more regions of the material exhibiting the undesirable response to the electromagnetic energy delivered to the material ([0079] Method 300 further includes, at step 350, generating an alert in response to determining the difference exceeds the predetermined error threshold. Thus, when the difference exceeds the predetermined error threshold, controller 220 may be configured for generating an alert, making a process change, or performing some other control action. For example, the alert may be an audio or visual indication provided to an operator of the additive manufacturing machine. For example, the alert or indication may be displayed on a monitor for review of an operator (e.g., as a time-based plot, control chart, 3D indication or representation of compensated emission signal, etc.)) .

Regarding claim 11, Gold teaches The system of claim 1, wherein the one or more outputs include recommending and/or automatically triggering a corrective action, and wherein the corrective action includes modifying at least one of the design file, the one or more characteristics of the material, and the one or more settings of the computer numerically controlled machine ([0080] controller 220 may be programmed to automatically make the process adjustments to the additive manufacturing machine when the difference exceeds the predetermined error threshold. For example, controller 220 may be configured for adjusting an incidence angle of the energy source 120, the intensity of energy beam 122, the scan rate, the tool path, or any other process adjustment which will affect the printing of a cross-sectional layer or component 170 itself, [0027] the system and methods described herein may be used to detect print errors or process faults and notify the operator accordingly. Alternatively, the additive manufacturing machine may be configured for making operating adjustments to correct or rectify such errors or printing issues.) .

Regarding claim 12, Gold teaches The system of claim 1, wherein the one or more outputs include commanding the computer numerically controlled machine to start the fabrication in response to determining that the likelihood of the thermal event occurring is below a threshold value, and wherein the computer numerically controlled machine is commanded to start the fabrication without notifying a user of the result of the analysis ([0012] generating an alert if the difference exceeds a predetermined error threshold, [0079] Thus, when the difference exceeds the predetermined error threshold, controller 220 may be configured for generating an alert, making a process change, or performing some other control action, [0080] the alert may instead be an electronic signal to the machine controls that would stop or adjust a build parameter of the print process. In this regard, controller 220 may be programmed to automatically make the process adjustments to the additive manufacturing machine when the difference exceeds the predetermined error threshold, [0076] a “normal process” that is free of print errors or other process issues, [0035] components or parts 170 being manufactured). (i.e. therefore if the difference does not exceed a predetermined error threshold the process will continue and not generate an alert to the user, and the part will be manufactured meaning fabrication as started)

Regarding claim 13, Gold teaches The system of claim 1, wherein the analysis is performed automatically in response to a user input to begin the fabrication ([0075] normal system operating parameters may be determined based on system inputs…a user may input a commanded tool path and laser power profile, and the heat transfer model may produce an expected melt pool emission signature or temperature profile, [0077] melt pool monitoring system 200 may generally monitor electromagnetic emissions from the powder bed as it is being selectively fused, e.g., as described above. Thus, during the printing process, melt pool monitoring system 200 may generally obtain data indicative of melt pool emissions in any suitable format which may be further assessed or analyzed to monitor the print process). (i.e. the user inputting the commanded tool path and laser power profile is interpreted as the user inputting the information to start fabrication, and during the printing process analysis is performed).

Regarding claim 14, Gold teaches A computer-implemented method, comprising: receiving one or more configurations for a fabrication in which a computer numerically controlled machine processes a material to achieve one or more designs ([0070] the part model, CAD file, heat transfer model, or other mathematical or theoretical models may be formulated in any suitable manner to facilitate statistical process control of the additive manufacturing processes, [0019] FIG. 4 is schematic illustration of a cross sectional layer of an additively manufactured part including an exemplary toolpath, [0075] the system model is a heat transfer model including thermal conductive properties as described herein, a user may input a commanded tool path and laser power profile, and the heat transfer model may produce an expected melt pool emission signature or temperature profile), the processing of the material includes delivering an electromagnetic energy configured to effect, in the material, one or more changes corresponding to the one or more designs ([0072] input variables (a selection of the list of variables such as laser power, laser power drive signal, x/y position of laser focus on build surface, laser scan speed, laser scan direction, on-axis electromagnetic emission from the melt pool, on-axis electromagnetic emission from the plasma, off-axis electromagnetic emission from melt pool, off-axis electromagnetic emission from plasma, incidence angle of laser relative to build surface, incidence angle of laser relative to workpiece, gas flow velocity, powder bed temperature, powder layer thickness, or the thermal conductive properties of workpiece, etc.), the one or more configurations including a design file corresponding to the one or more designs ([0070] the part model, CAD file, heat transfer model, or other mathematical or theoretical models may be formulated in any suitable manner to facilitate statistical process control of the additive manufacturing processes, [0019] FIG. 4 is schematic illustration of a cross sectional layer of an additively manufactured part including an exemplary toolpath, [0075] the system model is a heat transfer model including thermal conductive properties as described herein, a user may input a commanded tool path and laser power profile, and the heat transfer model may produce an expected melt pool emission signature or temperature profile), one or more characteristics of the material ([0076] predict melt pool emission signals, e.g., based on laser input, thermal lag characteristics, thermal resistance characteristics, [0052] “thermal conductive properties” may be used generally to refer to any thermal quality characteristic of the part being printed, [0070] system inputs, e.g., thermal resistance and energy source power input, [0067] thermal conductive properties may be determined using finite element analysis of a part model or CAD file), and one or more settings of the computer numerically controlled machine ([0050] additive manufacturing machines typically move a focal point of the energy source along a predetermined toolpath, e.g., such as a commanded tool path 250. The commanded tool path 250 generally defines a path for moving the laser focal point along several adjacent and parallel “passes” across a region to be printed, and selectively energizing the laser at a power level to sinter or melt the additive powder 142 when so desired, [0075] operating parameters may be determined based on system inputs. For example, if the system model is a heat transfer model including thermal conductive properties as described herein, a user may input a commanded tool path and laser power profile); performing an analysis of the one or more configurations to determine a likelihood of a thermal event occurring during the fabrication, the thermal event including one or more regions of the material exhibiting an undesirable response to the electromagnetic energy delivered to the material; and generating, based at least on a result of the analysis, one or more outputs ([0026] The analysis may include scanning the melt pool data, predicting an emission signal based on the energy input and thermal conductive properties for a given region, measuring actual emission signals, and determining whether a difference between the measured and predicted emissions exceed some predetermined threshold. If such a threshold is exceeded, the controller may flag the layer for further analysis, stop the print process, make an adjustment to the print process, notify an operator, or make any other operating adjustment).

Regarding claim 16, Gold teaches The method of claim 14, further comprising: identifying, based at least on a user input, an identifier associated with the material, and/or data from one or more sensors at the computer numerically controlled machine, the one or more characteristics of the material ([0076] predict melt pool emission signals, e.g., based on laser input, thermal lag characteristics, thermal resistance characteristics, [0052] “thermal conductive properties” may be used generally to refer to any thermal quality characteristic of the part being printed, [0070] system inputs, e.g., thermal resistance and energy source power input, [0067] thermal conductive properties may be determined using finite element analysis of a part model or CAD file).

Regarding claim 17, Gold teaches The method of claim 14, wherein the one or more outputs include recommending and/or automatically triggering a corrective action, and wherein the corrective action includes modifying at least one of the design file, the one or more characteristics of the material, and the one or more settings of the computer numerically controlled machine ([0080] controller 220 may be programmed to automatically make the process adjustments to the additive manufacturing machine when the difference exceeds the predetermined error threshold. For example, controller 220 may be configured for adjusting an incidence angle of the energy source 120, the intensity of energy beam 122, the scan rate, the tool path, or any other process adjustment which will affect the printing of a cross-sectional layer or component 170 itself, [0027] the system and methods described herein may be used to detect print errors or process faults and notify the operator accordingly. Alternatively, the additive manufacturing machine may be configured for making operating adjustments to correct or rectify such errors or printing issues.).

Regarding claim 18, Gold teaches The method of claim 14, wherein the one or more outputs include commanding the computer numerically controlled machine to start the fabrication  in response to determining that the likelihood of the thermal event occurring is below a threshold value, and wherein the computer numerically controlled machine is commanded to start the fabrication without notifying a user of the result of the analysis ([0012] generating an alert if the difference exceeds a predetermined error threshold, [0079] Thus, when the difference exceeds the predetermined error threshold, controller 220 may be configured for generating an alert, making a process change, or performing some other control action, [0080] the alert may instead be an electronic signal to the machine controls that would stop or adjust a build parameter of the print process. In this regard, controller 220 may be programmed to automatically make the process adjustments to the additive manufacturing machine when the difference exceeds the predetermined error threshold, [0076] a “normal process” that is free of print errors or other process issues, [0035] components or parts 170 being manufactured). (i.e. therefore if the difference does not exceed a predetermined error threshold the process will continue and not generate an alert to the user, and the part will be manufactured meaning fabrication as started)

Regarding claim 19, Gold teaches The method of claim 14, wherein the analysis is performed automatically in response to a user input to begin the fabrication ([0075] normal system operating parameters may be determined based on system inputs…a user may input a commanded tool path and laser power profile, and the heat transfer model may produce an expected melt pool emission signature or temperature profile, [0077] melt pool monitoring system 200 may generally monitor electromagnetic emissions from the powder bed as it is being selectively fused, e.g., as described above. Thus, during the printing process, melt pool monitoring system 200 may generally obtain data indicative of melt pool emissions in any suitable format which may be further assessed or analyzed to monitor the print process). (i.e. the user inputting the commanded tool path and laser power profile is interpreted as the user inputting the information to start fabrication, and during the printing process analysis is performed).

Regarding claim 20, Gold teaches A non-transitory computer readable medium storing instructions, which when executed by at least one data processor ([0046] the processor executes programming instructions stored in memory), result in operations comprising: receiving one or more configurations for a fabrication in which a computer numerically controlled machine processes a material to achieve one or more designs ([0070] the part model, CAD file, heat transfer model, or other mathematical or theoretical models may be formulated in any suitable manner to facilitate statistical process control of the additive manufacturing processes, [0019] FIG. 4 is schematic illustration of a cross sectional layer of an additively manufactured part including an exemplary toolpath, [0075] the system model is a heat transfer model including thermal conductive properties as described herein, a user may input a commanded tool path and laser power profile, and the heat transfer model may produce an expected melt pool emission signature or temperature profile), the processing of the material includes delivering an electromagnetic energy configured to effect, in the material, one or more changes corresponding to the one or more designs ([0072] input variables (a selection of the list of variables such as laser power, laser power drive signal, x/y position of laser focus on build surface, laser scan speed, laser scan direction, on-axis electromagnetic emission from the melt pool, on-axis electromagnetic emission from the plasma, off-axis electromagnetic emission from melt pool, off-axis electromagnetic emission from plasma, incidence angle of laser relative to build surface, incidence angle of laser relative to workpiece, gas flow velocity, powder bed temperature, powder layer thickness, or the thermal conductive properties of workpiece, etc.), the one or more configurations including a design file corresponding to the one or more designs ([0070] the part model, CAD file, heat transfer model, or other mathematical or theoretical models may be formulated in any suitable manner to facilitate statistical process control of the additive manufacturing processes, [0019] FIG. 4 is schematic illustration of a cross sectional layer of an additively manufactured part including an exemplary toolpath, [0075] the system model is a heat transfer model including thermal conductive properties as described herein, a user may input a commanded tool path and laser power profile, and the heat transfer model may produce an expected melt pool emission signature or temperature profile), one or more characteristics of the material ([0076] predict melt pool emission signals, e.g., based on laser input, thermal lag characteristics, thermal resistance characteristics, [0052] “thermal conductive properties” may be used generally to refer to any thermal quality characteristic of the part being printed, [0070] system inputs, e.g., thermal resistance and energy source power input, [0067] thermal conductive properties may be determined using finite element analysis of a part model or CAD file), and one or more settings of the computer numerically controlled machine ([0050] additive manufacturing machines typically move a focal point of the energy source along a predetermined toolpath, e.g., such as a commanded tool path 250. The commanded tool path 250 generally defines a path for moving the laser focal point along several adjacent and parallel “passes” across a region to be printed, and selectively energizing the laser at a power level to sinter or melt the additive powder 142 when so desired, [0075] operating parameters may be determined based on system inputs. For example, if the system model is a heat transfer model including thermal conductive properties as described herein, a user may input a commanded tool path and laser power profile); performing an analysis of the one or more configurations to determine a likelihood of a thermal event occurring during the fabrication, the thermal event including one or more regions of the material exhibiting an undesirable response to the electromagnetic energy delivered to the material; and generating, based at least on a result of the analysis, one or more outputs ([0026] The analysis may include scanning the melt pool data, predicting an emission signal based on the energy input and thermal conductive properties for a given region, measuring actual emission signals, and determining whether a difference between the measured and predicted emissions exceed some predetermined threshold. If such a threshold is exceeded, the controller may flag the layer for further analysis, stop the print process, make an adjustment to the print process, notify an operator, or make any other operating adjustment).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. (US20200147868A1, herein Gold), in view of Kitaoka et al. (US20220057789A1, herein Kitaoka)

Regarding claim 2, Gold teaches The system of claim 1, 
	Gold does not teach wherein the analysis includes performing one or more simulations of the processing of the material, and wherein the one or more simulations are performed to determine a cumulative quantity of energy exposure across the material and/or a quantity of energy exposure across the material at successive points in time during the processing of the material.
	Kitaoka teaches wherein the analysis includes performing one or more simulations of the processing of the material, and wherein the one or more simulations are performed to determine a cumulative quantity of energy exposure across the material and/or a quantity of energy exposure across the material at successive points in time during the processing of the material ([0041] The simulation unit 22 applies typical physical simulation software to both the computation model and the corrective computation model to perform a simulation. The simulation refers to a computational experiment for simulating that “which portion of an inspection target product indicated by a (corrective) computation model causes what kind of reaction when what kind of external factor (e.g., heat, force, electricity, magnetism, etc.) is applied to the inspection target product”, [0089] the simulation unit 22 acquires a measurement value. Specifically, the simulation unit 22 acquires measurement values for each divided voxel in a time-series).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gold’s teaching of detecting errors using thermal models with Kitaoka’s teaching of performing simulations of the processing material incorporating energy exposure at points in time. The combined teaching provides an expected result of detecting errors using thermal models and simulations of the processing material. Therefore, one of ordinary skill in the art would be motivated to optimize the accuracy of the corrective action, making the system more efficient. 

Regarding claim 3, the combination of Gold and Kitaoka teach The system of claim 2, further comprising: performing a calibration fabrication (Gold, [0027] the additive manufacturing machine may be configured for making operating adjustments to correct or rectify such errors or printing issue), …the calibration fabrication enabling a determination of how the material responds to the processing of the material, and the calibration fabrication being performed on the material and/or a different piece of a same or similar material (Gold, [0075] Actual emissions from the melt pool may then be monitored during an actual print process (e.g., using melt pool monitoring system 200), and print errors or issues may be identified by comparing the system output predicted by the model to the actual output. Steps 340 through 370 are directed to one exemplary method of making such a comparison, identifying issues, and taking corrective action)
Kitaoka further teaches  to determine a value of at least one parameter of the one or more simulations (Kitaoka, [0042] The simulation unit 22 applies heat or light to a corrective computation model 53 b to acquire heat (a temperature) 53 c and light (a luminosity) 53 d at a certain portion of the corrective computation model, [0073] the simulation unit 22 of the manufacturing monitoring assistance device 1 creates sensor information 32, [0041] The simulation unit 22 applies typical physical simulation software to both the computation model and the corrective computation model to perform a simulation. The simulation refers to a computational experiment for simulating that “which portion of an inspection target product indicated by a (corrective) computation model causes what kind of reaction when what kind of external factor (e.g., heat, force, electricity, magnetism, etc.) is applied to the inspection target product”) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gold’s teaching of detecting errors using thermal models with Kitaoka’s teaching of performing and determining parameters for the simulation. The combined teaching provides an expected result of detecting errors using thermal models and simulations of the processing material. Therefore, one of ordinary skill in the art would be motivated to optimize the accuracy of the corrective action, making the system more efficient. 

Regarding claim 4, the combination of Gold and Kitaoka teach The system of claim 3, …images of the material subsequent to the calibration fabrication (Gold, [0008] The camera or sensor values can be used to evaluate the quality of the build after completion of the build process. The quality evaluation may be used to adjust the build process, stop the build process, troubleshoot build process anomalies, issue a warning to the machine operator, and/or identify suspect or poor quality parts resulting from the build, [0043] an optical camera) , the one or more settings of the computer numerically controlled machine (Gold, [0050] additive manufacturing machines typically move a focal point of the energy source along a predetermined toolpath, e.g., such as a commanded tool path 250. The commanded tool path 250 generally defines a path for moving the laser focal point along several adjacent and parallel “passes” across a region to be printed, and selectively energizing the laser at a power level to sinter or melt the additive powder 142 when so desired, [0075] operating parameters may be determined based on system inputs. For example, if the system model is a heat transfer model including thermal conductive properties as described herein, a user may input a commanded tool path and laser power profile), the one or more characteristics of the material (Gold, [0076] predict melt pool emission signals, e.g., based on laser input, thermal lag characteristics, thermal resistance characteristics, [0052] “thermal conductive properties” may be used generally to refer to any thermal quality characteristic of the part being printed, [0070] system inputs, e.g., thermal resistance and energy source power input, [0067] thermal conductive properties may be determined using finite element analysis of a part model or CAD file), and/or a user input identifying a region of the material as exhibiting the undesirable response subsequent to the calibration fabrication
Kitaoka further teaches wherein the at least one parameter is determined based on one or more images ([0028] The cameras 6 acquire images of an outer form of the finished product 7, and transmit the acquired images to the control and storage device 5. The control and storage device 5 reconstructs a three-dimensional form of the finished product 7, based on the images received from the cameras 6, [0038] The model creation unit 21 acquires images of the finished product from the cameras 6, [0039] The model creation unit 21 converts stipple data, voxel data, or the like into a computation model as a solid model, [0042] The simulation unit 22 applies heat or light to a corrective computation model 53 b to acquire heat (a temperature) 53 c and light (a luminosity) 53 d at a certain portion of the corrective computation model, [0041] The simulation unit 22 applies typical physical simulation software to both the computation model and the corrective computation model to perform a simulation. The simulation refers to a computational experiment for simulating that “which portion of an inspection target product indicated by a (corrective) computation model causes what kind of reaction when what kind of external factor (e.g., heat, force, electricity, magnetism, etc.) is applied to the inspection target product”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gold’s teaching of detecting errors using thermal models with Kitaoka’s teaching of performing and determining parameters for the simulation. The combined teaching provides an expected result of detecting errors using thermal models and simulations of the processing material. Therefore, one of ordinary skill in the art would be motivated to optimize the accuracy of the corrective action, making the system more efficient. 

Regarding claim 15, Gold teaches The method of claim 14, further comprising: performing a calibration fabrication ([0027] the additive manufacturing machine may be configured for making operating adjustments to correct or rectify such errors or printing issue)…, the calibration fabrication enabling a determination of how the material responds to the processing of the material, the calibration fabrication being performed on the material and/or a different piece of a same or similar material ([0075] Actual emissions from the melt pool may then be monitored during an actual print process (e.g., using melt pool monitoring system 200), and print errors or issues may be identified by comparing the system output predicted by the model to the actual output. Steps 340 through 370 are directed to one exemplary method of making such a comparison, identifying issues, and taking corrective action), and the at least one parameter being determined based on one or more images of the material subsequent to the calibration fabrication ([0008] The camera or sensor values can be used to evaluate the quality of the build after completion of the build process. The quality evaluation may be used to adjust the build process, stop the build process, troubleshoot build process anomalies, issue a warning to the machine operator, and/or identify suspect or poor quality parts resulting from the build, [0043] an optical camera), the one or more settings of the computer numerically controlled machine ([0050] additive manufacturing machines typically move a focal point of the energy source along a predetermined toolpath, e.g., such as a commanded tool path 250. The commanded tool path 250 generally defines a path for moving the laser focal point along several adjacent and parallel “passes” across a region to be printed, and selectively energizing the laser at a power level to sinter or melt the additive powder 142 when so desired, [0075] operating parameters may be determined based on system inputs. For example, if the system model is a heat transfer model including thermal conductive properties as described herein, a user may input a commanded tool path and laser power profile), the one or more characteristics of the material ([0076] predict melt pool emission signals, e.g., based on laser input, thermal lag characteristics, thermal resistance characteristics, [0052] “thermal conductive properties” may be used generally to refer to any thermal quality characteristic of the part being printed, [0070] system inputs, e.g., thermal resistance and energy source power input, [0067] thermal conductive properties may be determined using finite element analysis of a part model or CAD file), and/or a user input identifying a region of the material as exhibiting the undesirable response subsequent to the calibration fabrication.;
Gold does not teach to determine a value of at least one parameter of one or more simulations of the processing of the material… and performing the one or more simulations to determine a cumulative quantity of energy exposure across the material and/or a quantity of energy exposure across the material at successive points in time during the processing of the material.
Kitaoka teaches to determine a value of at least one parameter of one or more simulations of the processing of the material (Kitaoka, [0042] The simulation unit 22 applies heat or light to a corrective computation model 53 b to acquire heat (a temperature) 53 c and light (a luminosity) 53 d at a certain portion of the corrective computation model, [0073] the simulation unit 22 of the manufacturing monitoring assistance device 1 creates sensor information 32, [0041] The simulation unit 22 applies typical physical simulation software to both the computation model and the corrective computation model to perform a simulation. The simulation refers to a computational experiment for simulating that “which portion of an inspection target product indicated by a (corrective) computation model causes what kind of reaction when what kind of external factor (e.g., heat, force, electricity, magnetism, etc.) is applied to the inspection target product”) … and performing the one or more simulations to determine a cumulative quantity of energy exposure across the material and/or a quantity of energy exposure across the material at successive points in time during the processing of the material ([0041] The simulation unit 22 applies typical physical simulation software to both the computation model and the corrective computation model to perform a simulation. The simulation refers to a computational experiment for simulating that “which portion of an inspection target product indicated by a (corrective) computation model causes what kind of reaction when what kind of external factor (e.g., heat, force, electricity, magnetism, etc.) is applied to the inspection target product”, [0089] the simulation unit 22 acquires a measurement value. Specifically, the simulation unit 22 acquires measurement values for each divided voxel in a time-series).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gold’s teaching of detecting errors using thermal models with Kitaoka’s teaching of performing simulations of the processing material incorporating energy exposure at points in time. The combined teaching provides an expected result of detecting errors using thermal models and simulations of the processing material. Therefore, one of ordinary skill in the art would be motivated to optimize the accuracy of the corrective action, making the system more efficient. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. (US20200147868A1, herein Gold), in view of Libman et al. (US20160309548A1, herein Libman)

Regarding claim 10, Gold teaches The system of claim 1, wherein the one or more outputs include one or more visual indicators ([0079] controller 220 may be configured for generating an alert, making a process change, or performing some other control action. For example, the alert may be an audio or visual indication provided to an operator of the additive manufacturing machine)… design file associated with the one or more regions of the material exhibiting the undesirable response to the electromagnetic energy delivered to the material  ([0070] the part model, CAD file, heat transfer model, or other mathematical or theoretical models may be formulated in any suitable manner to facilitate statistical process control of the additive manufacturing processes, [0026] The analysis may include scanning the melt pool data, predicting an emission signal based on the energy input and thermal conductive properties for a given region, measuring actual emission signals, and determining whether a difference between the measured and predicted emissions exceed some predetermined threshold. If such a threshold is exceeded, the controller may flag the layer for further analysis, stop the print process, make an adjustment to the print process, notify an operator, or make any other operating adjustment).
Gold does not teach identifying one or more portions of the design file 
Libman teaches identifying one or more portions of the design file with the one or more regions of the material exhibiting the undesirable response to the electromagnetic energy delivered to the material ([0021] generate a visual representation of the object based on the one or more values indicative of energy absorption, and cause the visual representation of the object to be shown on a display, [0047] automatically identifying and controlling energy application to at least a portion of an object placed in an energy application zone, [0163] divide the energy application zone (e.g., 810 in FIG. 8) into a plurality of regions… the processor can ascertain the location of the object in the space and/or the absorptive properties in each discrete region, [0191] The processor may be further configured to convert the spatial absorption value to a visual representation of the object
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gold’s teaching of detecting errors using thermal models with Libman’s teaching of having a visual representation of the object based on the energy absorption for each region of the object. The combined teaching provides an expected result of detecting errors using thermal models and having visual representations for energy absorption for each region. Therefore, one of ordinary skill in the art would be motivated to optimize the accuracy of the corrective action, making the system more efficient. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Czinger (US20220066426A1) discloses an adaptable manufacturing system using simulation data and thermal analysis to compensate the model for thermal distortion to improve print accuracy. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 8:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YTF/
Examiner, Art Unit 2117
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183